Exhibit 10.51
 

 
KCI Logo [clinadvlogo.jpg]

 
 

 

 Date:
 August 27, 2008
 
 To:  
 Lisa Colleran
 
 From: 
 R. James Cravens, Senior Vice President, Human Resources   /s/  R. James
Cravens
 
 Subject:  
 Modification of Your Employment Agreement
 

 
 
Lisa, in accordance with our discussion, we will make the following amendments
to your Employment Agreement dated April 2008 between you and LifeCell
Corporation (the “Employment Agreement”).  Unless otherwise specified, defined
terms used in this memo shall have the meanings provided to them in the
Employment Agreement


1.  
Beginning on the Commencement Date and thereafter, Section 4.02 (c) shall apply
both to termination by Employer without Cause as well as to termination by the
Employee for Good Reason (as that term is defined in Section 4.02 (d)
(ii)).  Lisa, in the original agreement you only had the opportunity to assert
“Good Reason” during the first year following the Commencement Date.



2.  
Beginning on the day following the second anniversary of the Commencement Date
and thereafter, the term “Severance Payment” shall mean the sum of your
then-current annual base salary and your then-current annual target bonus,
provided, however, that if a termination by the Company without Cause or a
termination by Employee for Good Reason takes place upon or within 24 months of
a Change in-Control (as defined below), the term “Severance Payment” shall mean
two times the sum of your then-current annual base salary and your then-current
annual target bonus.   (Lisa, this puts you in the same position as typical for
the Executive Committee).



“Change-of-Control” A Change in Control means the first to occur of any one of
the following events: (i) consummation of any sale, lease, exchange, or other
disposition (in one transaction or a series of related transactions) of all or
substantially all of the assets of Kinetic Concepts, Inc. (“KCI”) (together with
the assets of KCI's direct and indirect subsidiaries) to any Person or group of
related Persons, as that term is used in Section 13(d) of the Exchange Act (a
"Group"), together with any affiliates thereof; or (ii) any Person or Group
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of Shares representing more than 50% of the
aggregate voting power of the issued and outstanding stock entitled to vote in
the election of directors of KCI; or (iii) the shareholders of KCI approve a
plan of complete liquidation or dissolution of KCI.


Agreed and Acknowledged:




/s/ Lisa Colleran
Lisa Colleran                                                      Date: 
October 1, 2008